Citation Nr: 0125212	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  01-04 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than October 17, 
1997, for the grant of service connection for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
left ear hearing loss and assigned a 10 percent disability 
evaluation, effective October 17, 1997.

In August 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDINGS OF FACT

1.  In March 1977, the RO denied service connection for left 
ear hearing loss.  The veteran did not appeal that decision.

2.  In March 1990, the Board denied reopening the claim for 
service connection for left ear hearing loss.  That decision 
is final.

3.  In May 1992, the RO denied reopening the claim for 
service connection for left ear hearing loss.  The veteran 
did not appeal that decision.

4.  On October 17, 1997, the veteran filed a petition to 
reopen the claim for service connection for left ear hearing 
loss.



CONCLUSION OF LAW

1.  The March 1977 RO rating decision, the March 1990 Board 
decision, and the May 1992 RO rating decisions are final.  
38 U.S.C.A. §§ 7104(b); 7105(c) (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1103 (2001).

2.  The legal criteria for an effective date prior to October 
17, 1997, for the grant of service connection for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 5103A, 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1965 to 
October 1968.

The record reflects that the veteran submitted an original 
claim for service connection for left ear hearing loss on 
September 2, 1975.  In March 1977, the RO denied service 
connection for left ear hearing loss, determining that it had 
preexisted service and had not been aggravated beyond the 
natural progress of the disease process.  The RO enclosed a 
copy of the veteran's appeal rights with its determination.  
The veteran did not appeal that decision.

In November 1987, the veteran filed a petition to reopen the 
claim for service connection for left ear hearing loss.  In 
March 1988, the RO denied reopening the claim, and the 
veteran appealed the decision.  In March 1990, the Board 
denied reopening the claim for service connection for left 
ear hearing loss.  

In February 1992, the veteran submitted a statement, to which 
he attached copies of letters he had written to his family 
while in service regarding his left ear hearing loss.  In May 
1992, the RO denied reopening the claim for service 
connection for left ear hearing loss.  

On October 17, 1997, the veteran submitted a petition to 
reopen the claim for service connection for left ear hearing 
loss.  In March 1998, the RO denied the claim, and the 
veteran appealed the denial.  In a February 2000 decision, 
the Board determined the veteran had submitted evidence that 
reopened the claim and remanded the claim to the RO for 
further development.  The RO had the veteran examined and 
obtained a medical opinion, and in the August 2000 rating 
decision on appeal, it granted service connection based on 
aggravation for left ear hearing loss and assigned a 
10 percent disability, effective October 17, 1997.

At the August 2001 hearing before the undersigned Board 
Member, the veteran stated that he should be paid from the 
time he was discharged from service in 1968 and that he had 
not been given a test at that time, which would have shown 
that he was deaf in his left ear.  

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the August 2000 rating decision on appeal 
and the April 2001 statement of the case, the RO informed the 
veteran of the reason it assigned an effective date of 
October 17, 1997.  In the April 2001 statement of the case, 
the RO also included the pertinent regulations that applied 
to the veteran's claim for an earlier effective date for the 
grant of service connection for left ear hearing loss.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, Veterans of Foreign 
Wars of the United States.  These determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the veteran reported having received treatment 
from a private physician.  The record reflects the RO wrote a 
letter to the private physician in December 1997, requesting 
any treatment records he had regarding the veteran.  Such 
records were received by the RO in January 1998.  The veteran 
submitted additional private treatment records.  He has not 
claimed treatment at VA for left ear hearing loss or any 
additional other facility that might have records that have 
not been associated with the claims file.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo a VA examination related to his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.157(b)(1) (2001), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of a 
claim based on the date of the outpatient treatment, hospital 
examination, or admission to a VA or uniformed services 
hospital.  The provisions of this paragraph apply only when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or 
hospital admission.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than October 17, 1997, for the 
grant of service connection for left ear hearing loss.  The 
reasons follow.  

The March 1977 RO rating decision, which denied service 
connection for left ear hearing loss, the March 1990 Board 
decision, which denied reopening the claim for service 
connection for left ear hearing loss, and the May 1992 RO 
rating decision, which denied reopening the claim for service 
connection for left ear hearing loss are all final.  
38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 20.1100, 20.1103.  
Thus, the earliest effective date possible could not be prior 
to May 1992.

Following the May 1992 rating decision, the veteran filed a 
petition to reopen the claim for service connection for left 
ear hearing loss on October 17, 1997.  The RO subsequently 
granted service connection for left ear hearing loss and 
assigned an effective date of October 17, 1997.  The Board 
concludes that this is the correct date.  See 38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400(r) (effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later" (emphasis added)).  
Here, the veteran's petition to reopen the claim for service 
connection for left ear hearing loss was granted based upon 
his October 17, 1997, submission.  

An effective date prior to October 17, 1997, is not legally 
possible.  See id.  As stated above, the effective date 
cannot precede May 1992, as that rating decision is final.  
The veteran did not file a petition to reopen the claim for 
service connection for left ear hearing loss between May 1992 
and October 17, 1997.  There are no VA treatment records 
between the May 1992 rating decision and the October 1997 
submission from the veteran, which could be seen as a 
petition to reopen the claim for service connection for left 
ear hearing loss.  See 38 C.F.R. § 3.157(b).  The RO has 
granted the earliest effective date possible based upon the 
facts in this case.

The Board is aware that the veteran has asserted that he 
warrants service connection for left ear hearing loss as of 
1968, when he was discharged from service.  The Board notes 
that the only way service connection can be granted as of the 
date of discharge from service is by submitting a claim for 
benefits within one year of discharge from service.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(b)(2).  The 
veteran did not submit a claim for service connection for 
left ear hearing loss until 1975, and thus an effective date 
of October 1968 would not be available to the veteran.  
Regardless, an effective date earlier than October 17, 1997, 
cannot be granted.

The United States Court of Appeals for Veterans has held that 
in a case where the law, as opposed to the facts, is 
dispositive of the claim, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board 
appreciated the testimony the veteran provided at the August 
2001 hearing and regrets that a more favorable decision could 
not be made in this case.


ORDER

Entitlement to an effective date earlier than October 17, 
1997, for the grant of service connection for left ear 
hearing loss is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

